               Case 3:20-cr-00256-N Document 3 Filed 06/04/20            Page 1 of 1 PageID 7

                                      UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            1100 COMMERCE STREET
                                               DALLAS, TEXAS 75242




JANE J. BOYLE                                                                               214/753-2740 Chambers
U.S. District Judge                                                                         214/753-2744 Facsimile




                                                 June 4, 2020



       Karen Mitchell
       Clerk of Court
       United States District Court
       Northern District of Texas
       1100 Commerce Street
       Dallas, TX 75242


       Re:       3:20-cr-256-B; USA v. Brandon Leon Kimberling


       Dear Ms. Mitchell:

              I hereby recuse myself from the above styled and numbered case. Please see that it is
       assigned to another judge per the usual procedure.

                                             Sincerely,




                                                   _________________________________
                                                   JANE J. BOYLE
                                                   UNITED STATES DISTRICT JUDGE
